***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         500 NORTH AVENUE, LLC v. PLANNING
              COMMISSION OF THE TOWN
                   OF STRATFORD
                     (AC 42235)
                       Alvord, Prescott and Lavery, Js.

                                   Syllabus

The plaintiff landowner appealed from the decision of the defendant planning
    commission, which had concluded that the plaintiff was required to file
    an application for subdivision approval in order to revise the lot lines
    of two abutting properties that it owned. The plaintiff submitted a map of
    the properties to the town’s planning and zoning administrator, seeking
    a lot line adjustment that would reduce the acreage of one property
    and increase the acreage of the second property by ten acres. Following
    a hearing, the commission denied the plaintiff’s request for a lot line
    revision, concluding that the plaintiff’s map required subdivision
    approval because it created a drastic change in the existing lots. There-
    after, the plaintiff appealed to the Superior Court, which rendered judg-
    ment dismissing the appeal, from which the plaintiff, on the granting
    of certification, appealed to this court, claiming, inter alia, that the
    court improperly concluded that the plaintiff’s proposed lot line revision
    constituted a subdivision under the applicable statute (§ 8-18). Held:
1. The Superior Court improperly concluded that there was substantial
    evidence in the record to support the commission’s finding that the
    plaintiff’s proposed lot line adjustment of two adjacent lots constituted
    a subdivision under § 8-18: because no new lot was created from the
    boundary adjustment that resulted in three or more parts or lots, the
    proposed lot line revision did not satisfy the definition of subdivision
    pursuant to § 8-18; although one of the properties had previously been
    subject to a first cut, the commission’s decision that subdivision approval
    was required was contrary to the language of § 8-18 as the plaintiff’s
    proposal did not divide that property a second time, resulting in three
    or more parts or lots.
2. The Superior Court improperly concluded that subdivision approval was
    required because the proposed lot line revision was more than a minor
    adjustment: there was nothing in the language of § 8-18 that addresses
    the degree of the lot line adjustment, rather, the only relevant inquiry
    is whether the property was divided into three or more lots, and the
    mere changing of lot lines or adding additional land to lots, no matter
    how sizeable, does not constitute a subdivision.
3. The defendants could not prevail on their claim that because the proposed
    boundary line revision would create a third part, it required subdivision
    approval, which was based on their claim that the distinction in § 8-18
    between ‘‘parts’’ and ‘‘lots’’ could indicate that the legislature meant the
    words to be read separately, and, therefore, the proposed lot line revision
    could still satisfy the definition of subdivision by dividing the first prop-
    erty into a third part: this court concluded that the legislature intended
    the word ‘‘parts’’ to refer to separate but whole, not fractional, members
    of a tract of land, thus, when the word ‘‘parts’’ is read in light of its
    commonly approved usage and together with the definition of ‘‘resubdivi-
    sion’’ in § 8-18, its meaning is plain and unambiguous, and is to be read
    together with the word ‘‘lots’’ so as to clarify the latter’s meaning.
        Argued December 9, 2019—officially released July 21, 2020

                             Procedural History

   Appeal from the decision of the defendant denying
the plaintiff’s application for certain property line revi-
sions, brought to the Superior Court in the judicial dis-
trict of Fairfield, where the court, Radcliffe, J., granted
the motion to intervene filed by the defendant Judith
Kurmay et al.; thereafter, the matter was tried to the
court, Radcliffe, J.; judgment dismissing the plaintiff’s
appeal, from which the plaintiff, on the granting of
certification, appealed to this court; subsequently, this
court granted the plaintiff’s motion to substitute JRB
Holding Co., LLC, as the plaintiff. Reversed; judg-
ment directed.
  Stephen R. Bellis, for the appellant (substitute
plaintiff).
  Alexander J. Florek, for the appellee (named
defendant).
  Joseph A. Kubic, for the appellees (defendant Judith
Kurmay et al.).
                         Opinion

   LAVERY, J. The plaintiff, 500 North Avenue, LLC,
appeals from the judgment of the trial court dismissing
its appeal from the decision of the defendant, the Plan-
ning Commission of the Town of Stratford (commis-
sion),1 concluding that the plaintiff was required to file
an application for subdivision approval in order to
adjust the lot lines of two abutting properties that it
owns by adding ten acres to one property and sub-
tracting that acreage from the other. The plaintiff claims
that the court improperly concluded that (1) its pro-
posed boundary line revision of two adjacent lots con-
stituted a subdivision under General Statutes § 8-18 and
(2) a subdivision application was required because the
proposed revision was more than a ‘‘ ‘minor’ ’’ adjust-
ment. In response, the defendants argue that because
the proposed boundary line revision would create a
third part, it required subdivision approval. We agree
with the plaintiff and, thus, reverse the judgment of the
trial court.
   The record and the court’s memorandum of decision
reveal the following facts and procedural history. The
plaintiff is the owner of two adjacent properties in the
town of Stratford (town). The first property is located
at 795 James Farm Road and consists of fifteen acres
of land. The second property is located at and known
as Peters Lane and consists of ten acres of land. On or
about March 24, 2017, the plaintiff submitted a Mylar
map2 of the two properties to the town’s planning and
zoning administrator, Jay Habansky, seeking a lot line
adjustment. Specifically, the plaintiff sought to reduce
the James Farm Road property from fifteen acres to
4.7 acres and to increase the Peters Lane property from
ten acres to approximately twenty acres, thus, reconfig-
uring the properties.
   On May 1, 2017, upon request from Habansky, Attor-
ney John A. Florek3 submitted a memorandum advising
Habansky not to sign or approve the plaintiff’s Mylar
map. In the memorandum, Florek relied on language
from Goodridge v. Zoning Board of Appeals, 58 Conn.
App. 760, 765–66, 755 A.2d 329, cert. denied, 254 Conn.
930, 761 A.2d 753 (2000), in which this court stated: ‘‘A
minor lot line adjustment between two existing lots,
whereby no new lot is created, does not constitute a
‘subdivision’ as defined by § 8-18 and, thus, does not
require municipal approval. . . . To accept every
minor adjustment of property . . . as a ‘subdivision’
under § 8-18 would lead to a substantial increase in
applications to municipal planning commissions and in
land use appeals.’’ On the basis of this language, Florek
concluded that the plaintiff’s proposal is a ‘‘much more
drastic change’’ than the minor revision in Goodridge
that did not require municipal approval and, therefore,
recommended that Habansky refer the issue to the com-
mission for its determination as to whether the bound-
ary line adjustment constituted a mere lot line revision
or a subdivision.
  In response to Florek’s memorandum, on May 4, 2017,
the plaintiff’s counsel sent a letter to Habansky
explaining that because there was no division of 795
James Farm Road or the Peters Lane property into
three or more lots pursuant to § 8-18, there was no
subdivision. The letter cited to McCrann v. Town
Plan & Zoning Commission, 161 Conn. 65, 70, 282 A.2d
900 (1971), in which our Supreme Court stated that
because ‘‘[t]he site in question was created by combin-
ing two lots to make one parcel . . . [t]here was no
division of a tract into three or more parts or lots and
in the absence of the statutory requirement there was
no subdivision.’’ Thereafter, Habansky referred the mat-
ter to the commission.
   On May 16, 2017, the commission held an administra-
tive hearing, in which it considered Florek’s memoran-
dum, the plaintiff’s objection to Florek’s memorandum,
and a separate memorandum from Attorney Kurt M.
Ahlberg that contained information regarding a prior
cut4 to 795 James Farm Road.5 In Ahlberg’s memoran-
dum, he referenced the prior cut to 795 James Farm
Road: ‘‘On August 29, 2003, Edward P. Colacurcio con-
veyed a 0.9197 acre parcel of this tract to Roger K.
Colacurcio . . . . This property is now known as 875
James Farm Road. . . . [T]his is the only conveyance
of any lot or part of the entire tract whatsoever from
the contiguous [fifteen acre parcel known as 795 James
Farm Road] since the adoption of the [s]ubdivision
[r]egulations by the [t]own in 1956. By virtue of this
‘first cut,’ the entire [fifteen] acre tract was divided into
two parts or lots,’’ which became 795 James Farm Road
and 875 James Farm Road. Relying on the recommenda-
tions from Florek and Ahlberg, the commission unani-
mously concluded that the Mylar map should be consid-
ered a subdivision ‘‘based on the facts that it creates a
drastic change in the existing lots and [the lot line
adjustment is] made for the purpose of development.’’
The commission therefore concluded that an applica-
tion for subdivision approval was necessary and denied
the plaintiff’s request for a lot line revision. On May 23,
2017, notice of the commission’s decision was pub-
lished in the Connecticut Post. The plaintiff thereafter
appealed to the Superior Court pursuant to General
Statutes § 8-8 (b).
    After considering the briefs and arguments of the
parties, the trial court issued a memorandum of deci-
sion on June 22, 2018. The court held that there was
substantial evidence in the record to support the com-
mission’s decision that the 2003 conveyance, as
described in Ahlberg’s memorandum, constituted a
‘‘first cut’’ of 795 James Farm Road. As such, the court
stated that the plaintiff’s ‘‘[M]ylar map . . . repre-
sent[ed] a second division of 795 James Farm Road
. . . . Therefore, the reduction of the fifteen . . . acre
parcel to 4.7 acres, is not subject to the ‘first cut’ exemp-
tion contained in [§] 8-18 . . . .’’ The court further held
that the commission’s decision that the Mylar map
required subdivision approval was supported by sub-
stantial evidence in the record. Relying on the phrase
‘‘minor lot line adjustment’’ referenced in Goodridge v.
Zoning Board of Appeals, supra, 58 Conn. App. 765–66,
the court concluded: ‘‘The [M]ylar map filed by [the
plaintiff] created no new lots, although it dramatically
reconfigured existing parcels. Substantial evidence sup-
ports the conclusion that the map was filed, consistent
with a desire to develop the 4.7 acre parcel. . . . The
court is unable to find, as a matter of law, that a division
of property which doubled the size of the Peters Lane
parcel, while reducing 795 James Farm Road by ten
. . . acres, represents a ‘minor’ revision.’’
  On July 6, 2018, the plaintiff petitioned this court for
certification to appeal, and the petition was granted on
September 24, 2018. This appeal followed. Additional
facts and procedural history will be set forth as nec-
essary.
                              I
   The plaintiff first claims that the trial court improp-
erly upheld the commission’s decision by concluding
that there was substantial evidence in the record to
support the commission’s finding that the plaintiff’s
proposed lot line adjustment of the 795 James Farm
Road and Peters Lane properties constituted a subdivi-
sion for purposes of § 8-18. Specifically, the plaintiff
argues that because no new lot was created from the
boundary adjustment, subdivision approval was not
necessary. We agree.
  ‘‘Although we employ a deferential standard of review
to the actions of zoning [commissions] . . . the issue
raised here is one of statutory construction. Issues of
statutory construction present questions of law, over
which we exercise plenary review.’’ (Citation omitted;
internal quotation marks omitted.) Benson v. Zoning
Board of Appeals, 89 Conn. App. 324, 329, 873 A.2d
1017 (2005); see Clifford v. Planning & Zoning Com-
mission, 280 Conn. 434, 453, 908 A.2d 1049 (2006)
(applying deferential standard of review to decision of
zoning commission). ‘‘When construing a statute, [o]ur
fundamental objective is to ascertain and give effect to
the apparent intent of the legislature. . . . In other
words, we seek to determine, in a reasoned manner,
the meaning of the statutory language as applied to the
facts of [the] case, including the question of whether
the language actually does apply. . . . In seeking to
determine that meaning, General Statutes § 1-2z directs
us first to consider the text of the statute itself and its
relationship to other statutes. If, after examining such
text and considering such relationship, the meaning of
such text is plain and unambiguous and does not yield
absurd or unworkable results, extratextual evidence of
the meaning of the statute shall not be considered. . . .
When a statute is not plain and unambiguous, we also
look for interpretive guidance to the legislative history
and circumstances surrounding its enactment, to the
legislative policy it was designed to implement, and to
its relationship to existing legislation and [common-
law] principles governing the same general subject mat-
ter.’’ (Internal quotation marks omitted.) Fedus v. Plan-
ning & Zoning Commission, 278 Conn. 751, 756, 900
A.2d 1 (2006).
   The issue before this court requires us to interpret
the statutory definition of subdivision. Section 8-18
defines a subdivision as ‘‘the division of a tract or parcel
of land into three or more parts or lots made subsequent
to the adoption of subdivision regulations by the com-
mission, for the purpose, whether immediate or future,
of sale or building development expressly excluding
development for municipal, conservation or agricul-
tural purposes, and includes resubdivision . . . .’’
   ‘‘In interpreting the meaning of the term ‘subdivision’
in § 8-18, we do not write on a clean slate. In McCrann
v. Town Plan & Zoning Commission, [supra, 161 Conn.
70], [our Supreme Court] examined the meaning of the
term ‘subdivision’ in § 8-18. . . . The court concluded
first that the language of § 8-18 is clear and unambigu-
ous. . . . The court then explained that, in order to
constitute a subdivision, the clear language of the stat-
ute has two requirements: ‘(1) [t]he division of a tract
or parcel of land into three or more parts or lots, and
(2) for the purpose, whether immediate or future, of sale
or building development.’ ’’ (Citations omitted.) Cady
v. Zoning Board of Appeals, 330 Conn. 502, 510, 196
A.3d 315 (2018).
   In Cady, our Supreme Court further interpreted the
language of § 8-18. In that case, the defendant property
owner proposed lot line revisions, seeking to reconfig-
ure three lots on its property. Id., 506–507. The zoning
enforcement officer concluded that ‘‘[t]he land compris-
ing the current [three] lots was originally [four] lots
. . . . [The three lots] were subject to a state taking
for road improvements . . . . Therefore, as of the time
of the filing of the subject [l]ot [l]ine [r]evision map, it
is my opinion there were three preexisting lots . . .
and that no subdivision was required . . . .’’ (Internal
quotation marks omitted.) Id., 507–508. After appealing
to the Zoning Board of Appeals of the Town of Burl-
ington, which denied the appeal, the plaintiff filed an
appeal with the Superior Court and alleged that the
proposed lot line adjustments constituted a subdivision
under § 8-18. Id., 508. The trial court agreed and
reversed the decision of the board, holding that ‘‘a new
subdivision was created because three new lots were
created.’’ (Internal quotation marks omitted.) Id. There-
after, our Supreme Court reversed the judgment of the
trial court, holding that the ‘‘appropriate inquiry under
§ 8-18 is whether one lot has been divided into three or
more lots.’’ (Emphasis added.) Id., 514.
   Because the present case involves the application of
§ 8-18, we are bound by our Supreme Court’s interpreta-
tion of the language of that statute in Cady. We, there-
fore, must determine whether the plaintiff’s proposed
lot line revision divides one lot into three or more lots.
In particular, we must determine whether the plaintiff’s
proposed lot line revision divides 795 James Farm Road
into three or more lots. We conclude that it does not.
  The following additional facts are relevant to the
resolution of the issue presented. Florek, guided by
Ahlberg’s memorandum, concluded that 795 James
Farm Road was ‘‘first cut’’ in 2003, thus leaving three
abutting parcels of land, 795 James Farm Road, Peters
Lane, and 875 James Farm Road. He further concluded
that because the plaintiff’s proposal sought to ‘‘severely
change the character of the lots involved,’’ subdivision
approval was necessary. Specifically, Florek relied on
language from Goodridge, concluding that the plaintiff’s
proposal was not ‘‘minor’’ and ‘‘constitute[d] more than
a simple lot line revision.’’ Florek further relied on
Stones Trail, LLC v. Zoning Board of Appeals, Superior
Court, judicial district of Stamford-Norwalk, Docket
No. CV-XX-XXXXXXX-S (May 6, 2008), in which the court
stated: ‘‘[W]here a boundary line adjustment is signifi-
cant in size and made for the purpose of development,
even where no additional lot is created, it does consti-
tute a subdivision of property.’’ (Internal quotation
marks omitted.) Accordingly, Florek advised the com-
mission to deny the plaintiff’s proposal.6
   At the administrative hearing, the commission was
tasked with deciding whether ‘‘(1) an additional lot was
or was not created; (2) if [the proposal] is simply a lot
line revision; [and] (3) if [the proposal] is a subdivision
that is created for the specific purpose of facilitating
development.’’ The commission relied on the case law
cited in Florek’s memorandum and concluded that the
plaintiff’s proposal should be considered a subdivision,
and not a lot line adjustment. On appeal, the trial court
upheld the commission’s decision, concluding that,
although the proposal created no new lot, it ‘‘dramati-
cally reconfigured existing parcels,’’ thus, amounting
to more than a ‘‘ ‘minor’ ’’ revision.7 The court held that
‘‘the [commission] was fully justified in concluding that
the [M]ylar map constitutes a subdivision, within the
meaning of [§] 8-18 . . . .’’
  The plaintiff claims that the trial court improperly
interpreted the language of § 8-18 in upholding the com-
mission’s conclusion that subdivision approval was
required for the plaintiff’s proposed lot line revision.
The principal issue, therefore, presents a question of
law ‘‘turning upon the interpretation of statutes.’’ (Inter-
nal quotation marks omitted.) Smith v. Zoning Board
of Appeals, 227 Conn. 71, 80, 629 A.2d 1089 (1993), cert.
denied, 510 U.S. 1164, 114 S. Ct. 1190, 127 L. Ed. 2d
540 (1994).
   The trial court’s conclusion that the plaintiff’s pro-
posed lot line revision met the definition of a subdivi-
sion set forth in § 8-18 was inconsistent with the lan-
guage of the statute. Cady indicates that, in determining
whether a lot line revision constitutes a subdivision,
the question is whether one lot was divided into three
or more lots. Cady v. Zoning Board of Appeals, supra,
330 Conn. 514. The defendants argue that because there
was a ‘‘first cut’’ to 795 James Farm Road, the lot line
revision would divide the property into a third part
or lot. The defendants, however, are considering the
proposed reconfiguration of the boundary lines of the
property as constituting a division of 795 James Farm
Road. No such division has occurred. In fact, the trial
court, in its memorandum of decision, stated that ‘‘no
new lots’’ were created; therefore, after the lot line
revision, there remains the same number of lots, three,
as existed before the revision, namely, 795 James Farm
Road, Peters Lane, and 875 James Farm Road, which
was created from the first cut of 795 James Farm Road.
This first cut is the only division of 795 James Farm
Road. We agree with the trial court that no new lots
were created from the plaintiff’s proposed lot line revi-
sion. Because there was not a second division of 795
James Farm Road that resulted in three or more parts
or lots, however, the proposed lot line revision does
not satisfy the definition of subdivision pursuant to
§ 8-18.
   The commission asserts that Cady instructs this court
that ‘‘[§] 8-18 . . . directs our attention to the original
tract of land from which the initial division of the prop-
erty was made.’’ The commission argues that we must
look to the configuration of 795 James Farm Road when
the town adopted its planning and zoning regulations
on February 1, 1956. Because the first cut of 795 James
Farm Road took place after the adoption of the town’s
planning regulations, the commission contends that
‘‘any further division of 795 [James Farm Road] would
require subdivision approval.’’ We are unpersuaded.
  We acknowledge that 795 James Farm Road was sub-
ject to a first cut in 2003. We conclude, however, that
because the plaintiff’s proposal does not divide 795
James Farm Road a second time, resulting in three
or more parts or lots, the commission’s decision that
subdivision approval was required is contrary to the
language of § 8-18. As the court properly indicated,
there simply was no additional lot created. Three lots
existed before the proposal and three lots remain.
Accordingly, the plaintiff’s proposed lot line revision
does not constitute a subdivision under § 8-18.
                            II
    The plaintiff next claims that the trial court improp-
erly relied on language from Goodridge in upholding the
commission’s decision and concluding that subdivision
approval was required because the lot line revision was
more than ‘‘minor.’’ Specifically, the plaintiff cites to
Cady, to argue that ‘‘[our Supreme Court] found that
nothing in the plain language of . . . § 8-18 indicates
that the determination of whether a particular proposal
constitutes a subdivision depends on the degree of the
lot line adjustment.’’ Judith Kurmay and Cathleen Marti-
nez, the intervening defendants, however, attempt to
distinguish the present case from Cady, stating that
‘‘[t]he application of Cady to this case is like comparing
an apple to a pineapple.’’ The commission likewise con-
tends that because Cady involved land that had not
been previously subject to a ‘‘ ‘first cut,’ ’’ the court’s
holding should not apply to the present case. We are
not persuaded by the defendants’ arguments.
   Cady implicitly overruled this court’s decision in Goo-
dridge in regard to the subject matter of the size of a
proposed lot line revision. In particular, our Supreme
Court explained that the use of the phrase ‘‘ ‘minor lot
line adjustment’ ’’ is not supported by the language of
the statute. Cady v. Zoning Board of Appeals, supra,
330 Conn. 515. The court stated: ‘‘Nothing in the plain
language of § 8-18 indicates that the determination of
whether a particular proposal constitutes a ‘subdivision’
depends on the degree of the lot line adjustment.
Indeed, § 8-18 does not address a lot line adjustment
or the size of an adjustment at all; instead, it addresses
‘the division of a tract or parcel of land . . . .’ Similarly,
§ 8-18 does not address the creation of a new lot, but
only the division into ‘three or more parts . . . .’ To
be sure, the phrase ‘division of a tract or parcel of land
into three or more parts or lots’ demonstrates that the
creation of one new lot does not constitute a subdivi-
sion.’’ (Emphasis in original; footnote omitted.) Id.,
516–17.
   In the present case, the trial court’s conclusion that
subdivision approval was required because the pro-
posed lot line revision of 795 James Farm Road was
‘‘more than minor,’’ was based on its reliance on the
language of Goodridge. In light of the holding in Cady,
however, we conclude that the trial court’s reasoning
is flawed. As Cady indicated, there is nothing in the
language of § 8-18 addressing the degree of the lot line
adjustment. The only relevant inquiry is whether the
property was divided into three or more lots. The mere
changing of lot lines or adding additional land to lots,
no matter how sizeable, does not constitute a subdivi-
sion. It is well established that ‘‘a court must construe
a statute as written. . . . Courts may not by construc-
tion supply omissions . . . or add exceptions merely
because it appears that good reasons exist for adding
them. . . . The intent of the legislature, as this court
has repeatedly observed, is to be found not in what the
legislature meant to say, but in the meaning of what it
did say. . . . It is axiomatic that the court itself cannot
rewrite a statute to accomplish a particular result. That
is the function of the legislature.’’ (Internal quotation
marks omitted.) Tuxis Ohr’s Fuel, Inc. v. Administra-
tor, Unemployment Compensation Act, 127 Conn. App.
739, 744, 16 A.3d 777 (2011), aff’d, 309 Conn. 412, 72
A.3d 13 (2013).
   Even though the proposed lot line adjustment in the
present case includes a nearly ten acre change in the
size of the two properties, the degree of a lot line adjust-
ment is not determinative of the need for subdivision
approval. As such, the trial court’s reliance on the term
‘‘minor’’ was improper. Because we have determined
that 795 James Farm Road has not been divided into
three or more lots and no new lots will be created
from the proposed lot line adjustment, we conclude
that subdivision approval of the plaintiff’s proposed lot
line adjustment was not necessary.
                            III
  Kurmay and Martinez assert one final argument that
we are compelled to address, namely, that the language
of § 8-18 includes the terminology ‘‘parts or lots . . . .’’
They argue that, although ‘‘there may be the same num-
ber of [p]arcels before and after the proposed ‘lot line
adjustment’ . . . 795 [James Farm Road] . . . would
be divided into a third part. This third part . . . is . . .
intended to be merged into the Peters Lane property.
Neither 795 [James Farm Road] or Peters Lane [have]
actually been subdivided into ‘lots.’ ’’ At oral argument
before this court, the defendant explained that, even if
the property was not divided into three or more lots, the
distinction in § 8-18 between ‘‘parts’’ and ‘‘lots’’ could
indicate that the legislature meant the words to be read
separately, and, therefore, the proposed lot line revision
could still satisfy the definition of subdivision by divid-
ing 795 James Farm Road into a third part. We disagree.
  The determination of whether the word ‘‘parts’’ as
used in § 8-18 indicates something different from a
building lot requires the application of well established
principles of statutory construction, which we pre-
viously set forth in part I of this opinion.
  Although our Supreme Court in McCrann and Cady
determined that the language of § 8-18 is clear and
unambiguous, neither case analyzed the meaning of the
phrase ‘‘parts or lots . . . .’’ We are therefore required
to determine whether the plaintiff’s proposed lot line
revision creates multiple parts, as opposed to lots. With
the principles of statutory construction in mind, we
begin our analysis by examining the language of the
statute.
   Section 8-18 provides in relevant part that ‘‘ ‘subdivi-
sion’ means the division of a tract or parcel of land into
three or more parts or lots made subsequent to the
adoption of subdivision regulations by the commission,
for the purpose, whether immediate or future, of sale
or building development expressly excluding develop-
ment for municipal, conservation or agricultural pur-
poses, and includes resubdivision; ‘resubdivision’
means a change in a map of an approved or recorded
subdivision or resubdivision if such change (a) affects
any street layout shown on a such map, (b) affects any
area reserved thereon for public use or (c) diminishes
the size of any lot shown thereon and creates an addi-
tional building lot, if any of the lots shown thereon have
been conveyed after the approval or recording of such
map . . . . ’’
  Section 8-18 does not define the word ‘‘parts’’ or
the word ‘‘lots.’’ Moreover, after thorough research, we
have uncovered no appellate case law that has interpre-
ted the word ‘‘parts,’’ as used in § 8-18, to have a meaning
that is separate and distinct from the word ‘‘lots.’’ Our
Supreme Court has held that ‘‘in the absence of a statu-
tory definition, we turn to General Statutes § 1-1 (a),
which provides in relevant part: ‘In the construction of
statutes, words and phrases shall be construed
according to the commonly approved usage of the lan-
guage. . . .’ To ascertain the commonly approved
usage of a word, ‘we look to the dictionary definition of
the term.’ . . . Chatterjee v. Commissioner of Revenue
Services, 277 Conn. 681, 690, 894 A.2d 919 (2006).’’
Stone-Crete Construction, Inc. v. Eder, 280 Conn. 672,
677–78, 911 A.2d 300 (2006). Taking into consideration
that ‘‘[a] statute should be construed so that no word,
phrase or clause will be rendered meaningless’’; (inter-
nal quotation marks omitted) Verrastro v. Sivertsen,
188 Conn. 213, 221, 448 A.2d 1344 (1982); the use of
the dictionary definition is appropriate where, as here,
neither the word ‘‘parts’’ nor ‘‘lots’’ has been defined
by the legislature.
   Furthermore, ‘‘[t]he rule of [statutory] construction
that the words in a statute must be construed according
to their plain and ordinary meaning [is informed by]
the doctrine of [in pari] materia, under which statutes
[and statutory provisions] relating to the same subject
matter may be looked to for guidance in reaching an
understanding of the meaning of the statutory term.’’
(Internal quotation marks omitted.) State v. Pommer,
110 Conn. App. 608, 616, 955 A.2d 637 (citing R. Williams,
Jr., ‘‘Statutory Construction in Connecticut: An Over-
view and Analysis,’’ 62 Conn. B.J. 313–14 (1988)), cert.
denied, 289 Conn. 951, 961 A.2d 418 (2008). We are
further guided by the principle that ‘‘the legislature is
always presumed to have created a harmonious and
consistent body of law . . . . [T]his tenet of statutory
construction . . . requires [this court] to read statutes
together when they relate to the same subject matter
. . . . Accordingly, [i]n determining the meaning of a
statute . . . we look not only at the provision at issue,
but also to the broader statutory scheme to ensure
the coherency of our construction. . . . [T]he General
Assembly is always presumed to know all the existing
statutes and the effect that its action or [nonaction]
will have upon any one of them.’’ (Internal quotation
marks omitted.) Stone-Crete Construction, Inc. v. Eder,
supra, 280 Conn. 678.
  Merriam-Webster’s Collegiate Dictionary defines the
word ‘‘part’’ as ‘‘one of the often indefinite or unequal
subdivisions into which something is or is regarded as
divided and which together constitute the whole . . .
one of the several or many equal units of which some-
thing is composed or into which it is divisible . . . .’’
Merriam-Webster’s Collegiate Dictionary (11th Ed.
2003), pp. 902–903.
   Applying this definition and the canons of construc-
tion outlined in the preceding paragraph, we conclude
that the legislature intended the word ‘‘parts’’ to refer
to separate but whole, not fractional, members of a
tract of land. Specifically, the purpose of the inclusion
of ‘‘parts’’ is to elucidate the meaning of the word ‘‘lots’’
by clarifying that the type of lot referred to in § 8-18 is
a piece of property, which comprises ‘‘one of . . . sev-
eral or more . . . units’’ that together can constitute a
whole. This inherent divisibility demonstrates that a
part or lot of a piece of property can be separated
from the whole and can take on its own independent
existence. In turn, this independent existence of a lot
can only be accomplished if the ‘‘units’’ of the whole
property are a constituent part of a tract of land that
has been divided so as to become a subdivision.
    Our conclusion is further supported by the fact that,
when creating the statutory definition of subdivision,
the legislature included the definition of resubdivision
in its meaning. In the definition of resubdivision, the
legislature used only the words ‘‘lot,’’ ‘‘lots,’’ and ‘‘build-
ing lots’’ to impart the type of land that is to be consid-
ered in a resubdivision. There is no use of the word
‘‘parts.’’ As highlighted above, this court has previously
explained that ‘‘[s]tatutes should be read as to harmo-
nize with each other, and not to conflict with each
other.’’ (Internal quotation marks omitted.) Furhman
v. Dept. of Transportation, 33 Conn. App. 775, 778, 638
A.2d 1091 (1994). In light of the legislature’s specific
inclusion of the definition of resubdivision within the
definition of subdivision and the fact that statutes
should be read to harmonize with each other, we must
presume that the legislature intended the two defini-
tions to be read together and to be construed, wherever
possible, to avoid conflict between them. Typically,
‘‘ ‘[t]he use of the disjunctive ‘or’ between the two parts
of the statute indicates a clear legislative intent of sepa-
rability.’ ’’ Bahre v. Hogbloom, 162 Conn. 549, 557, 295
A.2d 547 (1972). Because Kurmay’s and Martinez’ inter-
pretation of the definition of subdivision, which
includes the division of land into ‘‘parts’’ as well as
‘‘lots’’ and that the ‘‘or’’ is to be used disjunctively, would
create a conflict with the definition of resubdivision,
we conclude that their interpretation is not workable.
In other words, we conclude that ‘‘or’’ is not meant to
be used as a disjunctive conjunction, and, instead, the
term ‘‘parts or’’ is intended to clarify the meaning of
the word ‘‘lots,’’ and the two words are meant to be
read together.
   Moreover, Kurmay’s and Martinez’ interpretation of
the definition of subdivision is inconsistent with prior
judicial interpretations of the statute. In Cady v. Zoning
Board of Appeals, supra, 330 Conn. 514, our Supreme
Court concluded that the ‘‘appropriate inquiry under
§ 8-18 is whether one lot has been divided into three
or more lots.’’ (Emphasis added.) The absence of the
word ‘‘parts’’ in Cady is consistent with our understand-
ing that the word is not meant to have a meaning that
is separate and distinct from that of ‘‘lots.’’
   As such, we conclude that when the word ‘‘parts,’’
as used in the definition of subdivision pursuant to § 8-
18, is read in light of its commonly approved usage
and together with the definition of resubdivision, its
meaning is plain and unambiguous because it is suscep-
tible to only one reasonable interpretation. We conclude
that the word ‘‘parts’’ is to be read together with the
word ‘‘lots’’ so as to clarify the latter’s meaning.
   Lastly, the defendants argue that the proposed lot
line revision was submitted solely for the purposes of
development and, therefore, meets the definition of sub-
division pursuant to § 8-18. The defendants, however,
fail to recognize that, as stated in McCrann, to meet
the statutory definition of a subdivision, we must first
determine if there was a division of a tract or parcel
of land into three or more parts or lots. McCrann v.
Town Plan & Zoning Commission, supra, 161 Conn.
70. Next, we must determine whether this division was
done for the purpose of development. Id. As we have
concluded in parts I and II of this opinion, 795 James
Farm Road has not been divided into three or more
parts or lots. Because the first requirement of the statute
was not met, an analysis as to whether the proposed
lot line adjustment is being conducted for the purposes
of development is not necessary. See id. (concluding
that ‘‘[t]here was no division of a tract into three or
more parts or lots and in the absence of this statutory
requirement there was no subdivision’’).
   The record reveals that the plaintiff’s proposed lot
line revision simply reconfigures two conforming lots
into two differently shaped, yet conforming, lots. There
is no division that results in the creation of three or more
lots. Accordingly, we conclude that the trial court’s
judgment upholding the commission’s decision requir-
ing subdivision approval deviated from the plain lan-
guage of § 8-18. We, therefore, reverse the judgment of
the trial court dismissing the plaintiff’s appeal.
   The judgment is reversed and the case is remanded
with direction to render judgment sustaining the plain-
tiff’s appeal.
      In this opinion the other judges concurred.
  1
     On August 21, 2017, the court, Radcliffe, J., granted a motion filed by
Judith Kurmay and Cathleen Martinez to intervene as defendants. We refer
in this opinion to Kurmay, Martinez, and the commission collectively as the
defendants, and individually by name where necessary. After this appeal
was filed, this court granted the plaintiff’s motion to substitute JRB Holding
Co., LLC, as the plaintiff. For ease of reference, we refer to 500 North
Avenue, LLC, as the plaintiff in this opinion.
   2
     ‘‘A Mylar map is a map prepared on a thin polyester film suitable for
recording on the land records.’’ Torgerson v. Kenny, 97 Conn. App. 609,
615 n.5, 905 A.2d 715 (2006), cert. denied, 281 Conn. 913, 916 A.2d 54 (2007).
   3
     Florek is an assistant town attorney for the town.
   4
     ‘‘Where a parcel had been previously divided into two pieces and one
of them was conveyed to another owner, that was considered a first or ‘free
cut’ of the original parcel so that a subsequent division of the remainder of
it into two lots was a subdivision as defined in . . . § 8-18.’’ R. Fuller, 9
Connecticut Practice Series: Land Use Law and Practice (4th Ed. 2015)
§ 10:9, p. 316. A ‘‘first cut’’ is also known as a prior cut.
   5
     In 2016, the commission had requested that Ahlberg draft a memorandum
and render an opinion ‘‘as to the title of certain real property known as 795
James Farm Road . . . as well as whether the proposed development of
an approximately 3.7 acre parcel of this property which lies along James
Farm Road constitutes a subdivision of this entire tract.’’
   6
     The following colloquy transpired at the hearing before the commission:
   ‘‘[Chairman Silhavey]: Okay. So is there one lot that has now become three?
   ‘‘[Attorney Florek]: Well . . . that’s for you to decide. I can tell you that
as it exists right now subsequent to the subdivision regulations there is one
lot that has at least become two, that and the remainder, which is [fifteen]
acres, okay? Again, the issue whether this is a major revision so that you
now have lots—you now have lots that were different, severely different
than existed before. That’s up to you to decide.’’
   7
     The trial court’s memorandum of decision was published on June 22,
2018. Our Supreme Court published its decision in Cady on December 11,
2018. As such, the trial court did not have the benefit of the analysis in
Cady when making its decision.